303 F.2d 445
Alvin H. FRANKEL, Guardian of the Estate of Miguel Quinones, Appellant,v.John D. BRISTOL.
No. 13926.
United States Court of Appeals Third Circuit.
Argued May 17, 1962.
Decided May 23, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Chief Judge.
William J. Toy, Philadelphia, Pa., for appellant.
Henry T. Reath, Philadelphia, Pa. (William C. Smith, Philadelphia, Pa., on the brief), for appellee John D. Bristol.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error. The judgment of the District Court dated March 14, 1961 in accordance with the verdict of the jury in favor of the defendant, John D. Bristol and against the plaintiff Alvin H. Frankel, Guardian of the Estate of Miguel Quinones and the further order of the District Court dated October 24, 1961 denying the aforesaid plaintiff's motion to set aside the verdict of the jury and the judgment entered pursuant thereto and to enter judgment for the plaintiff as to liability, or in the alternative for a new trial, will be affirmed.